                   Case 1:21-cv-04081-DG-RLM Document 1 Filed 07/20/21 Page 1 of 10 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK


                         TROY GARDNER,
                                                                            COMPLAINT FOR DAMAGES
                                               Plaintiff,
                                                                            Case No. 1:21-cv-4081
                         v.

                         A.S. FULTON FOOD CORP.                                  JURY TRIAL REQUESTED
                           d/b/a Bravo Supermarket, and
                         LUIS VARGAS, an individual, and
                         POLO VARGAS, an individual

                                               Defendants.


                                                                  INTRODUCTION

                              1. Plaintiff    Troy      Gardner      has     been       working for A.S.      Fulton   Food

                                 Corporation’s Bravo supermarkets for over twenty years, and is still working there, in the

                                 dairy and frozen departments. During this time Defendants have underpaid him in a variety

                                 of ways. To challenge these wage violations, Plaintiff brings this action, by and through

                                 his attorneys, against Defendants A.S. Fulton Food Corp., d/b/a Bravo Supermarket, Luis

                                 Vargas, an individual, and Polo Vargas, an individual, to recover unpaid or underpaid

                                 wages and other damages under the provisions of the Fair Labor Standards Act of 1938, as

                                 amended, 29 U.S.C. § 201, et seq. (hereinafter “FLSA”) and the New York Labor Law,

                                 Art. 19, § 190 et seq, § 650, et seq. (hereinafter, “NYLL”). In addition, Defendants engaged

                                 in fraudulent reporting activities on his tax forms.

                                                            JURISDICTION AND VENUE

                              2. This Court has jurisdiction over the subject matter of the action pursuant to 28 U.S.C. §

                                 1331, by virtue of federal questions, 29 U.S.C. § 201 et seq. of the FLSA.


ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                    Case 1:21-cv-04081-DG-RLM Document 1 Filed 07/20/21 Page 2 of 10 PageID #: 2




                            3. This Court has supplemental jurisdiction over Plaintiff’s state law claims by authority of

                                28 U.S.C. § 1367.

                            4. Venue lies with this Court pursuant to 28 U.S.C. § 1391(b) and 29 U.S.C. § 201 et seq. A

                                significant portion of the events giving rise to the instant litigation occurred at the

                                Defendants’ other located at 1299 Fulton Street, Brooklyn, NY 11216.

                                                                   PARTIES

                         Defendant A.S. Fulton Food Corp.

                            5. Defendant A.S. Fulton Food Corp. d/b/a Bravo Supermarket (hereinafter “A.S. Fulton”)

                                is a New York corporation doing business within Kings County, and whose principal place

                                of business is located at 1299 Fulton Street, Brooklyn, NY 11216. Its DOS Process agent

                                is listed with the NYS Department of State as The Corporation at the same address.

                            6. Defendant A.S. Fulton Food Corp. operates a grocery store located at 1299 Fulton Street,

                                Brooklyn, NY 11216 which does business as Bravo Supermarket.

                            7. At all relevant times, Defendant Bravo Supermarket had annual gross revenues in excess

                                of $500,000.

                            8. At all relevant times, Defendant A.S. Fulton was engaged in interstate commerce and/or

                                the production of goods for commerce, within the meaning of the FLSA, 29 U.S.C. §§

                                206(a) and 207(a).

                            9. At all times material to this action, Defendant A.S. Fulton was subject to the FLSA and

                                was an “employer” of the Plaintiff, as defined by § 203(b) of the FLSA.

                         Defendant Luis Vargas

                            10. Defendant Luis Vargas, an individual, resides in Kings County, New York, upon

                                information and belief.


ANDERSONDODSON, P.C.
     11 Broadway         Gardner v. Bravo Supermarket                                                          Complaint
       Suite 615
 New York, NY 10004
                         USDC, Eastern District of New York                                                      Page 2
     212.961.7639
www.andersondodson.com
                    Case 1:21-cv-04081-DG-RLM Document 1 Filed 07/20/21 Page 3 of 10 PageID #: 3




                            11. At all times material to this action, Defendant Vargas actively participated in the business

                                of the corporation.

                            12. At all times material to this action, Defendant Vargas exercised substantial control over the

                                functions of the company’s employees including Plaintiff.

                            13. At all times material to this action, Defendant Vargas was an “employer” of the Plaintiff,

                                as defined by § 203(b) of the FLSA.

                            14. Defendant Vargas has an ownership interest in and/or is a shareholder of Bravo

                                Supermarket.

                            15. Defendant Luis Vargas is one of the ten largest shareholders of Bravo Supermarket.

                         Defendant Polo Vargas

                            16. Defendant Polo Vargas, an individual, resides in New Hyde Park, Nassau County, New

                                York, upon information and belief.

                            17. At all times material to this action, Defendant Polo Vargas actively participated in the

                                business of the corporation as the President of Bravo Supermarket.

                            18. At all times material to this action, Defendant Polo Vargas exercised substantial control

                                over the functions of the company’s employees including Plaintiff.

                            19. At all times material to this action, Defendant Polo Vargas was an “employer” of the

                                Plaintiff, as defined by § 203(b) of the FLSA.

                            20. Defendant Polo Vargas has an ownership interest in and/or is a shareholder of Bravo

                                Supermarket.

                            21. Defendant Polo Vargas is one of the ten largest shareholders of Bravo Supermarket.




ANDERSONDODSON, P.C.
     11 Broadway         Gardner v. Bravo Supermarket                                                              Complaint
       Suite 615
 New York, NY 10004
                         USDC, Eastern District of New York                                                          Page 3
     212.961.7639
www.andersondodson.com
                    Case 1:21-cv-04081-DG-RLM Document 1 Filed 07/20/21 Page 4 of 10 PageID #: 4




                         Plaintiff Troy Gardner

                            22. Plaintiff Troy Gardner is a resident of Brooklyn, New York, which is in Kings County.

                            23. At all times material to this action, Plaintiff Gardner has been an “employee” within the

                                meaning of 29 U.S.C. § 203(e).

                            24. Plaintiff’s rate of pay has varied over the years, but focusing on the past six years, his rate

                                of pay has been right at the minimum wage rate.

                            25. Defendants have regularly “shaved” his hours, which has the net effect of taking his weekly

                                pay below the minimum wage.

                            26. For his pay, Plaintiff receives cash in an envelope accompanied by an inaccurate

                                paystub that misrepresents his hours worked. More specifically, he’s paid for exactly 20

                                hours at the applicable minimum wage rate, even though he generally works about double

                                that amount (usually around 7-8 hours a day, 6 days a week).

                            27. At one point he covered shifts at two different store locations for about nine months. He

                                would work from around 8:00AM to 1:00PM at one store then take the train to the other to

                                work another shift. He was not compensated for the travel time between the two. He

                                received separate checks from the two stores for this work, and even though the combined

                                total of his hours worked was more than 40 he was not paid at an overtime rate for those

                                hours over 40 worked in the workweek.

                            28. On the occasions he has worked a span of more than 10 hours he has not received “spread

                                of hours” pay.

                            29. In addition, some of the years he has worked for A.S. Fulton he has received 1099s rather

                                than W2s, which caused him to have to pay taxes since nothing had been withheld. The

                                amounts stated on the 1099s and W2s have also been inaccurate.


ANDERSONDODSON, P.C.
     11 Broadway         Gardner v. Bravo Supermarket                                                               Complaint
       Suite 615
 New York, NY 10004
                         USDC, Eastern District of New York                                                           Page 4
     212.961.7639
www.andersondodson.com
                    Case 1:21-cv-04081-DG-RLM Document 1 Filed 07/20/21 Page 5 of 10 PageID #: 5




                                                               LEGAL CLAIMS

                                                 As And For A First Cause of Action:
                                            FAIR LABOR STANDARDS ACT (FLSA) VIOLATIONS

                            30. Plaintiff realleges and incorporates by reference each allegation contained in the

                                paragraphs above, and by reference repleads and incorporates them as though fully set forth

                                here.

                         Failure to Pay Time Overtime Properly

                            31. Defendants failed to compensate Plaintiff at a rate of one- and one-half times his normal

                                hourly rate(s) for all hours over 40 worked in a workweek, in violation of the FLSA.

                         Failure to Pay Minimum Wage

                            32. Defendants failed to pay Plaintiff the minimum wage for all hours he worked, in violation

                                of the FLSA.

                         Record-Keeping Failures

                            33. Defendants failed to make, keep, and preserve accurate records regarding the wages, hours,

                                and other conditions of employment of Plaintiff, in contravention of the FLSA and

                                affiliated Regulations, 29 U.S.C. §§ 211(c), 215(a)(5) and 29 C.F.R. § 516.

                         Willful & Not Based on Good Faith & Entitlement to Damages

                            34. Defendants had no good faith basis for believing that their pay practices as alleged above

                                were in compliance with the law.

                            35. The foregoing conduct constitutes a “willful” violation of the FLSA, 29 U.S.C. § 255(a).

                            36. As a result of the violations by Defendant of the FLSA, the Plaintiff is entitled to all

                                damages available under the FLSA which include, but are not limited to, all unpaid wages,

                                overtime, liquidated damages, attorney fees, costs, and interest, as set forth in the FLSA,

                                more specifically 29 U.S.C. § 216(b).

ANDERSONDODSON, P.C.
     11 Broadway         Gardner v. Bravo Supermarket                                                            Complaint
       Suite 615
 New York, NY 10004
                         USDC, Eastern District of New York                                                        Page 5
     212.961.7639
www.andersondodson.com
                    Case 1:21-cv-04081-DG-RLM Document 1 Filed 07/20/21 Page 6 of 10 PageID #: 6




                                               As And For A Second Cause of Action:
                                            NEW YORK LABOR LAW (NYLL) VIOLATIONS

                            37. Plaintiff realleges and incorporates by reference each allegation contained in the

                                paragraphs above, and by reference repleads and incorporates them as though fully set forth

                                here.

                            38. At all relevant times, Plaintiff was employed by Defendants within the meaning of the New

                                York Labor Law, §§ 2 and 651.

                         Failure to Pay Minimum Wage

                            39. Defendants failed to pay Plaintiff the minimum wage for all hours he worked, in violation

                                of NYLL § 652.

                         Failure to Pay Overtime

                            40. Defendants failed to compensate Plaintiff at a rate of one- and one-half times his normal

                                hourly rates for hours over 40 in a workweek, in contravention of N.Y. Comp. Codes R. &

                                Regs. tit. 12, § 142-2.2.

                         Spread of Hours

                            41. Plaintiff worked more than 10 hours on at least some workdays, but Defendants failed to

                                pay him an additional one-hour's pay at the applicable minimum wage rate, in

                                contravention of. N.Y. Comp. Codes R. & Regs. tit. 12, § 142-2.4.

                         Improper Deductions

                            42. The Defendant made deductions from the wages of Plaintiff other than those authorized

                                under NYLL § 193. See also 12 N.Y. Comp. Codes R. & Regs. 142-2.10

                            43. Specifically, Defendants made deductions to Plaintiff’s wages as repayment for payroll

                                advances or loans.

                         Failure to Provide Accurate Pay Stubs

ANDERSONDODSON, P.C.
     11 Broadway         Gardner v. Bravo Supermarket                                                            Complaint
       Suite 615
 New York, NY 10004
                         USDC, Eastern District of New York                                                        Page 6
     212.961.7639
www.andersondodson.com
                    Case 1:21-cv-04081-DG-RLM Document 1 Filed 07/20/21 Page 7 of 10 PageID #: 7




                            44. Defendant failed to furnish Plaintiff with “pay stubs,” or a statement with every payment

                                of wages listing gross wages, deductions and net wages, in contravention of NYLL §

                                195(3), § 198(1)(d) and 12 N.Y. Comp. Codes R. & Regs. 142-2.7.

                         Record-Keeping Failures

                            45. At all relevant times, Defendant Bravo Supermarket failed to keep true and accurate

                                records of hours worked by each employee covered by an hourly minimum wage rate, the

                                wages paid to all employees, and other similar information in contravention of NYLL §

                                661.

                            46. At all relevant times, Defendant Bravo Supermarket failed to establish, maintain and

                                preserve for not less than three years payroll records showing the hours worked, gross

                                wages, deductions and net wages for each employee, in contravention of NYLL § 195(4)

                                and 12 N.Y. Comp. Codes R. & Regs. 142-2.6.

                            47. Defendant failed to keep a time book showing the names and addresses of its employees

                                and the hours worked by each of them in each day, in contravention of NYLL § 161(4).

                         Unpaid Sick Time

                            48. In 2020 Plaintiff became ill with the coronavirus and had to be out of work for 14 days or

                                thereabouts.

                            49. Defendants charged his “paid time off” balance with this sick time, in violation of the

                                requirements of the NYC Paid Safe and Sick Leave Law.

                         Damages

                            50. Due to Defendant’s New York Labor Code violations, Plaintiff is entitled to recover his

                                unpaid wages, overtime, liquidated damages, interest, reasonable attorneys’ fees, and costs

                                associated with bringing the action. NY Lab. Code § 663(1).


ANDERSONDODSON, P.C.
     11 Broadway         Gardner v. Bravo Supermarket                                                            Complaint
       Suite 615
 New York, NY 10004
                         USDC, Eastern District of New York                                                        Page 7
     212.961.7639
www.andersondodson.com
                    Case 1:21-cv-04081-DG-RLM Document 1 Filed 07/20/21 Page 8 of 10 PageID #: 8




                                                   As And For A Third Cause of Action:
                                                           FLSA – RETALIATION

                            51. Plaintiff realleges and incorporates by reference each allegation contained in the

                                paragraphs above, and by reference repleads and incorporates them as though fully set forth

                                here.

                            52. Plaintiff, through counsel, issued letters describing wage claims directed to Defendants, on

                                June 26, 2021 and again on July 12, 2021. Attached to the second one was a draft complaint

                                similar to this one being filed here.

                            53. By complaining about the propriety of these pay practices to Defendants, Plaintiff engaged

                                in activity protected under the FLSA. See Kasten v. Saint-Gobain Performance Plastics

                                Corp., 130 S. Ct. 1890 (2010) (granting certiorari).

                            54. On or about July 16, 2021, Defendant Polo Vargas threatened to kill Plaintiff if he did not

                                drop his legal claims and made other threatening statements.

                            55. These threats and this intimidation were causally connected to his decision to pursue his

                                legal claims.

                            56. Defendant violated the provisions of Section 15(a)(3) of the FLSA (29 U.S.C. § 215(a)(3)),

                                by discriminating against Plaintiff for exercising rights protected under the Act.

                            57. As a result of these violations by Defendant of the FLSA, the Plaintiff is entitled to damages

                                as set forth in the FLSA, more specifically 29 U.S.C. § 215(a)(3), in an amount to be

                                determined at trial.

                                                       As And for a Fourth Cause of Action:
                                                            NYLL – RETALIATION

                            58. Plaintiff realleges and incorporates by reference each allegation contained in the

                                paragraphs above, and by reference repleads and incorporates them as though fully set forth


ANDERSONDODSON, P.C.
     11 Broadway         Gardner v. Bravo Supermarket                                                                Complaint
       Suite 615
 New York, NY 10004
                         USDC, Eastern District of New York                                                            Page 8
     212.961.7639
www.andersondodson.com
                    Case 1:21-cv-04081-DG-RLM Document 1 Filed 07/20/21 Page 9 of 10 PageID #: 9




                                here.

                            59. By complaining about the propriety of these pay practices to Defendants, Plaintiff engaged

                                in an activity protected under NYLL § 215(2).

                            60. Defendants violated the provisions of NYLL § 215 by retaliating against Plaintiff for

                                exercising protected rights.

                            61. As a result of these violations by Defendants of the FLSA, the Plaintiff is entitled to

                                damages as set forth in the NYLL, more specifically NYLL § 215(2), in an amount to be

                                determined at trial.

                                                       As And for a Fifth Cause of Action:
                                                           FRAUDULENT REPORTING

                            62. Plaintiff realleges and incorporates by reference each allegation contained in the

                                paragraphs above, and by reference repleads and incorporates them as though fully set forth

                                here.

                            63. Defendant willfully filed fraudulent information returns with respect to payments

                                purported to be made to Plaintiff. 26 U.S.C. 7434(a)

                            64. Therefore, Defendant is liable to the Plaintiff in an amount equal to the greater of $5,000

                                or the sum of” actual damages, costs, and attorney’s fees. 26 U.S.C. § 7434(b)


                                                               PRAYER FOR RELIEF

                            WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

                                (A)     Award Plaintiff unpaid and underpaid wages due under the FLSA and the New

                                        York Labor Law;

                                (B)     Award Plaintiff liquidated damages in the amount of his unpaid FLSA wages

                                        pursuant to 29 U.S.C. § 216(b);


ANDERSONDODSON, P.C.
     11 Broadway         Gardner v. Bravo Supermarket                                                            Complaint
       Suite 615
 New York, NY 10004
                         USDC, Eastern District of New York                                                        Page 9
     212.961.7639
www.andersondodson.com
                  Case 1:21-cv-04081-DG-RLM Document 1 Filed 07/20/21 Page 10 of 10 PageID #: 10




                                (C)     Award Plaintiff liquidated damages pursuant to NYLL § 663;

                                (D)     Award Plaintiff “spread of hours” pay in the amount of one times the then-

                                        applicable minimum wage rate for each day Plaintiff worked 10 or more hours in a

                                        workday pursuant to N.Y. Comp. Codes R. & Regs. tit. 12, § 137-1.7.

                                (E)     Award Plaintiff an amount equal to the greater of $5,000 or the sum of actual

                                        damages, costs, and attorney’s fees caused by Defendants’ fraudulent reporting

                                        activities;

                                (F)     Award Plaintiff interest;

                                (G)     Award Plaintiff the costs of this action together with reasonable attorneys' fees; and

                                (H)     Award such other and further relief as this Court deems necessary and proper.



                                                          DEMAND FOR TRIAL BY JURY

                                Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

                         by jury on all questions of fact raised by the complaint.


                         Respectfully submitted, this 20th day of July, 2021.

                                                                           ANDERSONDODSON, P.C.



                                                                           Penn A. Dodson (PD 2244)
                                                                           penn@andersondodson.com
                                                                          11 Broadway, Suite 615
                                                                          New York, NY 10004
                                                                           (212) 961-7639 direct
                                                                           (646) 998-8051 fax




ANDERSONDODSON, P.C.
     11 Broadway         Gardner v. Bravo Supermarket                                                              Complaint
       Suite 615
 New York, NY 10004
                         USDC, Eastern District of New York                                                          Page 10
     212.961.7639
www.andersondodson.com
